Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 08/02/2018.
Claims 1-15 are pending, where claims 1 and 11 are independent.
This application claims the priority benefit of the International application no. PCT/US2017/025943 filed on 04/04/2017 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 10/26/2018 has been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Multiple filed related applications 
	Applicants have filed multiple related applications.  To date, US Patent No. 11,148,367 B2 (corresponding Application No. 16/074,327) of the related applications has been allowed and it appears that the related applications (e.g. Application No. 15/565648, 16/075173, 16/074851) are stand pending, yet to be examined. The plurality 
Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting over claims 1, 5 and 13  of U.S. Patent No. 11,148367 (U.S. Patent application No.16/074,327 and Publication No. 2021/0187853 A1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 11,148367 (U.S. Patent 

Instant Application No. 16/074851 
USPat. No. 11,148367 (U.S. Patent application No.16/074,327 and Publication No. 2021/0187853 A1)
Title 
FORMING LAYERS OF BUILD MATERIAL
Three-dimensional Printing
Claim 1. A build material distribution system to form a layer of build material on a build platform of a three-dimensional printer, comprising: 
a build material preparation module to form an intermediate volume of build material on a build material support; 
a build material distributor to spread the intermediate volume of build material over the build platform; and 
a controller to: 
obtain dimensions of a build volume to be processed; 
control the build material preparation module to form an intermediate volume of build material on the build material support, the intermediate volume having dimensions based on the obtained build volume dimensions; and 
control the build material distributor to spread the intermediate volume of build material over the build platform to form a layer of build material having at least one dimension associated with a dimension of the build volume.
1. A method of distributing a build material in a 3D printing system, comprising: 
moving, by a controller, a build material support in a first direction of a first axis, wherein the build material support is positioned below a hopper that stores the build material, the movement of the build material support in the first direction to cause the build material stored in the hopper to be deposited on the build material support; 
transferring, by the controller, the build material deposited on the build material support onto a build platform; 
moving, by the controller, a recoater to spread the build material on the build platform to form a layer of the build material on the build platform; and 
moving, by the controller, the build material support in a second direction opposite to the first direction to cause any excess build material on the build material support to be returned to the hopper.



Claims 1 and 11 are rejected on the ground of nonstatutory double patenting over claims 1, 5 and 13 of U.S. Patent No. 11,148367 (U.S. Patent application No.16/074,327 and Publication No. 2021/0187853 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “material distributor to spread the intermediate volume of build material over the build platform to form a layer of build material” of the application is equivalent to the limitation “a recoater to spread the build material on the build platform to form a layer of the build material on the build platform” of the patent) in scope and they use the similar limitations and produce the same end result to form a layer of build material on a build platform of a three-dimensional printer. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 5 and 13 of the patent to arrive at the claims 1 and 11 of the instant application, would perform the same functions as before. 
This is an obviousness-type double patenting rejection. See MPEP § 804.

Specification objections (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
FORMING LAYERS OF BUILD MATERIAL OF THREE-DIMENSIONAL PRINTING SYSTEM. MPEP 606.01

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation “build material preparation module” is not described in the specification clear to the level of ordinary skill in the pertinent art. See MPEP 2163.06.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 3 recite the limitation “substantially along”. The term “substantially” renders the claim indefinite to the level of ordinary skill in the pertinent art. Because, the phrase/term is a broad term rendering the scope of the claim(s) unascertainable. MPEP 2173.05(r). See MPEP § 2173.05(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bokodi, et al. (USPGPub No. 2011/0278773 A1) in view of Hall, et al. (USPGPub No. 2016/7928 A1). 
As to claims 1 and 11, Bokodi discloses A build material distribution system to form a layer of build material on a build platform of a three-dimensional printer (Bokodi [abstract] “manufacturing a three-dimensional object in a device - layerwise applying a powdery material (11) onto a support (5) or a previously applied layer after having lowered the support (5) by the amount of one layer thickness” see Fig.1-3, applying powdery material provides the material distribution system), comprising: 
a build material preparation module to form an intermediate volume of build material on a build material support; [a build material distributor to spread the intermediate volume of build material over the build platform] (Bokodi  [0002-06] “device steps: a) layerwise applying a powdery material on the support of the device or a previously applied layer after having previously lowered the support by the amount of a layer thickness” [abstract] “manufacturing a three-dimensional object in a device” [0012- 30] see Fig.1-3, each layer provides the intermediate volume/amount of build material; applying each layer powdery material provides the spread of intermediate volume/amount); and 
(Bokodi  [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3, such as CAD data” [0002-06] [abstract] see Fig.1-3, geometry provides the dimensions of the object); 
control the build material preparation module to form an intermediate volume of build material on the build material support, the intermediate volume having dimensions based on the obtained build volume dimensions (Bokodi  [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3, such as CAD data” [0002-06] [abstract] see Fig.1-3, control unit performs the building process based on the geometry of the object and CAD data); and 
control the build material distributor to spread the intermediate volume of build material over the build platform to form a layer of build material having at least one dimension associated with a dimension of the build volume (Bokodi  [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3, such as CAD data” [abstract] “manufacturing a three-dimensional object in a device - layerwise applying a powdery material - previously applied layer after having lowered the support (5) by the amount of one layer thickness” [0002-06] see Fig.1-3, control unit applying each layer powdery material provides the spread of intermediate volume/amount to performs the building process).


However, Hall discloses a build material distributor to spread the intermediate volume of build material over the build platform (Hall [0042-46] “dispenser and a wiper 109 are arranged to form layers of powder 104 across the build volume 116 as the object 103 - computer 160 comprises a processor unit 161, memory 162, display 163, user input device 164 - data connection to modules of the laser melting apparatus - drive movement of the dispensing apparatus, wiper and build platform 102 - external data connection 166 provides for the uploading of scanning instructions to the computer 160 - movement of build platform 102 controlled by the computer 160 based upon the scanning instructions” see Fig. 1-3, dispenser and wiper provides the build material distributor).
Bokodi and Hall are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain 3D printer processing.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities build material distributor, as taught by Bokodi, and incorporating dispenser and wiper, as taught by Hall.  
As to claims 2 and 12, the combination of Bokodi and Hall disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising a build material distributor to form an initial volume of build material of the build material support, and wherein the build material preparation module is controlled to modify the (Bokodi  [abstract] “applying a powdery material - previously applied layer after having lowered the support (5) by the amount of one layer thickness” [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3, such as CAD data - first layer of the powdery material 11 applied and smoothened on the support 5 by the application device 10 - specific operation mode with reduced working field 13, in which the powdery material 11 is applied and irradiated in an area having a length smaller than the maximum length L, and by use of the insert 12, having also a width smaller than the maximum width B of the maximum working field 6 - job by use of the specific operation mode with reduced working field executed - modifications and alterations provided” [abstract] [0002-06] see Fig.1-3, applying each layer powdery material based on CAD data and first layer of the powdery material 11 applied and smoothened to performs the building process provides the application and modify the initial volume).
As to claims 3 and 13, the combination of Bokodi and Hall disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein the build material distributor is to form an initial volume of build material along, or substantially along, the whole length of the build material support support (Bokodi  [abstract] “applying a powdery material - previously applied layer after having lowered the support (5) by the amount of one layer thickness” [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3 - working field 6 - a maximum length L and a maximum width B, in which the powdery material 11 applied and irradiated - application device 10 movable in the direction x along the maximum length L of the maximum working field 6” [abstract] [0002-06] see Fig.1-3, applying each layer powdery material along up to maximum length provides the spread volume/amount adjustable to performs the building process).

As to claim 4, the combination of Bokodi and Hall disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein the build material preparation module is controlled to spread the initial volume of build material longitudinally along the build material support (Bokodi  [abstract] “applying a powdery material - previously applied layer after having lowered the support (5) by the amount of one layer thickness” [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3 - working field 6 - a maximum length L and a maximum width B, in which the powdery material 11 applied and irradiated - application device 10 movable in the direction x along the maximum length L of the maximum working field 6” [abstract] [0002-06] see Fig.1-3, applying each layer powdery material along-x-axis provides the spread volume/amount longitudinally to performs the building process).


The combination further discloses The system of claim 4, wherein the build material preparation module is to spread the initial volume of build material in an axis orthogonal to the spreading axis of the build material distributor (Bokodi  [abstract] “applying a powdery material - previously applied layer after having lowered the support (5) by the amount of one layer thickness” [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3 - working field 6 - a maximum length L and a maximum width B, in which the powdery material 11 applied and irradiated - application device 10 movable in the direction x along the maximum length L of the maximum working field 6” [abstract] [0002-06] see Fig.1-3, applying each layer powdery material in the working field of two directions obviously provides the spread volume/amount orthogonally to performs the building process based on the object).

As to claim 6, the combination of Bokodi and Hall disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein the build material preparation module is height adjustable to enable the length over which the initial volume of build material is spread to be varied in accordance with the build volume dimensions (Bokodi [0002-06, 12-15] “two-dimensional maximum working field - height of the biggest object determines the minimum height of each job - three dimensions - maximum length, the maximum width and the minimum height of each job, result in the minimum building volume - very small height of the job is possible”  [0016- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3 - working field 6 - a maximum length L and a maximum width B, in which the powdery material 11 applied and irradiated - application device 10 movable in the direction x along the maximum length L of the maximum working field 6” [abstract] see Fig.1-3, minimum height of the job is possible provides the adjustable height of the object).

As to claim 7, the combination of Bokodi and Hall disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 5, wherein the build material preparation module comprises any one of: a roller; a wiper; and a shaping member (Hall [0042-46] “dispenser and a wiper 109 are arranged to form layers of powder 104 across the build volume 116 as the object 103 - computer 160 comprises a processor unit 161, memory 162, display 163, user input device 164 - data connection to modules of the laser melting apparatus - drive movement of the dispensing apparatus, wiper and build platform 102 - external data connection 166 provides for the uploading of scanning instructions to the computer 160 - movement of build platform 102 controlled by the computer 160 based upon the scanning instructions” see Fig. 1-3).


The combination further discloses The system of claim 1, wherein the system is to form a layer of build material that has at least one of an x-axis and a y-axis dimension associated with a corresponding dimension of the build volume (Bokodi  [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3 - working field 6 - a maximum length L and a maximum width B, in which the powdery material 11 applied and irradiated - application device 10 movable in the direction x along the maximum length L of the maximum working field 6” [abstract] [0002-06] see Fig.1-3, working field of maximum dimensions in two directions).

As to claim 9, the combination of Bokodi and Hall disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the system is to form a layer of build material that has both an x-axis and a y-axis dimensions associated with corresponding dimensions of the build volume (Bokodi  [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3 - working field 6 - a maximum length L and a maximum width B, in which the powdery material 11 applied and irradiated - application device 10 movable in the direction x along the maximum length L of the maximum working field 6” [abstract] [0002-06] see Fig.1-3, working field of maximum dimensions in two directions obviously provides the x-axis and y-axis based on the object).

As to claims 10 and 14, the combination of Bokodi and Hall disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the system is to, when the dimensions of the build volume are less than the dimensions of the build platform, form a layer of build material that has one or both of: an x-axis dimension less than a corresponding dimension of the build platform; a y-axis dimension less than a corresponding dimension of the build platform (Bokodi  [0012- 30] “device controlled in a coordinated manner to perform the building process - control unit 40 uses data sets of the object 3 defining the geometry of the object 3 - working field 6 - a maximum length L and a maximum width B, in which the powdery material 11 applied and irradiated - application device 10 movable in the direction x along the maximum length L of the maximum working field 6” [abstract] [0002-06] see Fig.1-3, control unit applying each layer powdery material over the working field of maximum dimensions obviously provides the dimension less than corresponding dimension).
As to claim 15, the combination of Bokodi and Hall disclose all the limitations of the base claims as outlined above.  
The combination further discloses 15. A three-dimensional printer comprising a build material distribution system according to claim 1 (Bokodi [abstract] “manufacturing a three-dimensional object in a device - layerwise applying a powdery material (11) onto a support (5) or a previously applied layer after having lowered the support (5) by the amount of one layer thickness” see Fig.1-3, applying powdery material provides the material distribution system).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Page, USPGPub No. 2015/0266235 A1.
Mark, et al. USPGPub No. 2016/7928 A1. 
Stucker, et al. USPGPub No. 2014/0255666 A1. 
Chen, et al. USPGPub No. 2004/0006405 A1.
Ooba, et al. USPGPub No. 2017/0021564 A1.
Crump, et al. USP No. 10,549,517 B2.

Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119